DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 8, 12-14, 16, 20, 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0145089 [Cristoni] in view of US 2013/0299691 A1 [Jones].


Regarding Claim 1:
Cristoni teaches an ion source comprising: 
a nebuliser or electrospray probe for nebulising a sample (Fig. 1 (12), para 55); and 
an impact surface or target electrode (Fig. 1 (4’)), wherein the impact surface or target electrode comprises a tarnishable or oxidisable metal or an alloy comprising a tarnishable or oxidisable metal (para 53-the surface can be stainless steel, which comprises iron, which is oxidizable.).
However, Cristoni fails to specify that the tarnishable or oxidizable metal comprises tungsten.  
Jones is directed to an improvement for ion sources (abstract). Jones teaches that the stainless steel or alloy surfaces of ion sources can include tungsten. Para 21. Jones demonstrates that stainless steels including various proportions of manganese, nickel, tungsten, and other elements are known, and that such stainless steels are useable in an ion source. Paras 14-21. It would have been obvious to one of ordinary skill in the art before the effective time of filing to substitute Jones’ stainless steel including tungsten for the generic stainless steel of Cristoni. This would have been an obvious substitution because Jones’ demonstration of the various stainless steel compositions for the purpose of constructing an ion source makes it clear that the various compositions would be considered equivalents for that purpose by one of ordinary skill in the art. 

Regarding Claim 2:
Cristoni teaches an ion source as claimed in claim 1, wherein the tarnishable or oxidisable metal or alloy comprising a tarnishable or oxidisable metal has an electronegativity>1.50 (the electronegativity of tungsten is 2.36). 

Regarding Claim 4:
Cristoni teaches an ion source as claimed in claim 1, wherein the tarnishable or oxidisable metal or alloy comprising a tarnishable or oxidisable metal has a melting point >400 K, >410 K, >420 K, >430 K, >440 K, >450 K, >460 K, >470 K, >480 K, >490 K or >500 K  (the melting point of tungsten is >3500 K, which is well in excess of 400 K).

Regarding Claim 12:
Cristoni teaches an ion source as claimed in claim 1, wherein the impact surface or target electrode comprises a metal other than a non-corrosive metal or alloy (para 53, stainless steel is a metal that is non-corrosive per the instant written description.). 

Regarding Claim 13:
Cristoni teaches an ion source as claimed in claim 1, wherein the impact surface or target electrode is arranged downstream of the nebuliser or electrospray probe (see Fig. 1) and wherein, in use, a stream of uncharged droplets or charged droplets is directed so as to impact upon the impact surface or target electrode so as to form a plurality of analyte ions or secondary ions (para 55). 

Regarding Claim 14:
Cristoni teaches an ion source as claimed in claim 1, wherein the impact surface or target electrode is maintained either at: (i) ground or 0V; (ii) a positive potential; or (iii) a negative potential (paras 53-54). 

Regarding Claim 16:
Cristoni teaches an ion source as claimed in claim 1, wherein the impact surface or target electrode comprises one or more spike features or projections in order to enhance an electric field in the vicinity of the impact surface or target electrode (claims 8-9). 

Regarding Claim 20:
Cristoni teaches a method of ionising a sample (abstract) comprising: 
nebulising a sample (para 55); and 
directing the nebulised sample on to an impact surface or target electrode (para 55), 
wherein the impact surface or target electrode comprises a tarnishable or oxidisable metal or an alloy comprising a tarnishable or oxidisable metal (para 53-the surface can be stainless steel, which comprises iron, which is oxidizable.).
However, Cristoni fails to specify that the tarnishable or oxidizable metal comprises tungsten.  
Jones is directed to an improvement for ion sources (abstract). Jones teaches that the stainless steel or alloy surfaces of ion sources can include tungsten. Para 21. Jones demonstrates that stainless steels including various proportions of manganese, nickel, tungsten, and other elements are known, and that such stainless steels are useable in an ion source. Paras 14-21. It would have been obvious to one of ordinary skill in the art before the effective time of filing to substitute Jones’ stainless steel including tungsten for the generic stainless steel of Cristoni. This would have been an obvious substitution because Jones’ demonstration of the various stainless steel compositions for the purpose of constructing an ion source makes it clear that the various compositions would be considered equivalents for that purpose by one of ordinary skill in the art. 

Regarding Claim 26:
Cristoni teaches a method of mass spectrometry comprising a method as claimed in claim 20 (abstract).

Allowable Subject Matter
Claims 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 8, 12-14, 16, 20, 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881